Appellant makes only the contention that the evidence does not support the verdict. It would be useless for us to cite the long line of uniform decisions by this court affirming the doctrine, that possession of recently stolen property unexplained is sufficient to justify the conviction of a person in whose possession such property is found, of the theft thereof, or of burglary of the house in *Page 605 
which such property was situated. In the instant case in addition to the fact of possession are the added circumstances of proof of the knowledge of appellant of the whereabouts of the alleged stolen money prior to its disappearance, and also of the further fact that when same was found on appellant's premises the morning after it was taken it was wrapped in an envelope addressed to appellant. This seems so amply sufficient to justify the jury in their conclusion of his guilt that we will not further discuss it.
Appellant's motion is overruled.
Overruled.